Citation Nr: 0635790	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left thigh 
disability.  

3.  Entitlement to service connection for residuals of a 
fracture of the right hand.  

4.  Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from June 1987 until August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the most recent 
correspondence sent to the veteran from the VA has an 
incorrect address.  The VA listed the street address as [redacted] 
[redacted] (which is listed on the VA Form 9); however, 
the correct street address is [redacted] (as 
listed on the envelope that contained the VA Form 9).  It 
does not appear any mail has been returned as undeliverable.

The veteran was scheduled for VA examinations by the RO in 
August 2003; however, the veteran failed to report to the 
scheduled examinations.  In correspondence from the veteran 
received in May 2004, he reported that he did not receive 
notification of the examinations until after the scheduled 
date of evaluation.  It is not indicated whether mail was 
returned as undeliverable, nor is it indicated when the mail 
was sent.  In any event, he has indicated a willingness to 
report.

The veteran has reported inservice treatment for his claimed 
disabilities.  He reports that he received medical care for 
his left knee at the Cherry Point Hospital in North Carolina; 
for his right hand at the NAS Memphis Naval Hospital and in 
Millington, Tennessee; and for his hypertension at Cubic 
Point Clinic in the Philippines.  VA duty to assist documents 
show that the RO made unsuccessful attempts to obtain his 
complete service medical records.  The record only contains 
his enlistment examination report.  At his hearing, the 
veteran reported that at one time he had copies of his 
service medical records but they were lost in a fire.  He 
indicated that the original copies were retained by the 
military.  The Board finds that further search should be 
attempted in regards to his service medical records.

When service records are unavailable, a claimant should be 
advised of the requirement that he/she submit any relevant 
documents in his/her possession. M21-1MR, Part III, Subpart 
iii, ch. 2., Section I, para. 59(a).  See also M21-1MR, Part 
III, Subpart iii, ch. 2, Section E, para. 27(b) (which 
contains a partial list of alternative documents that might 
substitute for service medical records, including, for 
example, VA military files; statements from service medical 
personnel; "buddy" certificates or affidavits; state or local 
accident and police reports; employment physical examination 
reports; medical evidence from civilian/private hospitals, 
clinics, and physicians where or by whom a veteran was 
treated, either during service or shortly after separation; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and/or insurance 
examination reports); M21-1MR, Part III, Subpart iii, ch. 2, 
Section I, para. 60(b) (which states that one of the duties 
of a military records specialist is to serve as the contact 
point with service departments and other Federal records 
custodians if it is necessary to return to or request service 
records outside of normal channels).

In addition, if the service department determines that it 
cannot locate the requested service records, a formal finding 
regarding the unavailability of those documents must be 
prepared; the veteran must be informed of the evidence that 
VA was unable to secure, as well as the efforts that were 
made to secure the evidence; and a decision based on the 
evidence of record must be made.  The responsibility for 
finally determining that service medical records are 
unavailable rests with the Veterans Service Center Manager 
(or his/her designee).  M21-1MR, Part III, Subpart iii, ch. 
2, Section I, para. 59(b)-(c).  Once the formal finding of 
unavailability has been made, the claimant must be notified 
either by telephone with an appropriate report of contact 
made, or by written notice. M21-1MR, Part III, Subpart iii, 
ch. 2, Section I, para. 59(e). 

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of his opportunity 
to submit any relevant documents in his 
possession which may serve as a 
substitute for his service medical 
records.  M21-1MR, Part III, Subpart iii, 
ch. 2, Section I, para. 59.  A partial 
list of alternative documents that might 
substitute for service medical records 
includes VA military files; statements 
from service medical personnel; "buddy" 
certificates or affidavits; state or 
local accident and police reports; 
employment physical examination reports; 
medical evidence from civilian/private 
hospitals, clinics, and physicians where 
or by whom a veteran was treated, either 
during service or shortly after 
separation; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and/or insurance examination reports.  
M21-1MR, Part III, Subpart iii, ch. 2, 
Section E, para. 27.

2.  The RO should seek U.S. Marine 
service medical records for the period 
between June 1987 and August 1996.  If 
necessary, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these allegedly missing service medical 
records.  If it is determined that the 
veteran's service medical records are 
unavailable and that further efforts to 
obtain those documents would be futile, 
follow the procedures set forth in M21-
1MR, Part III, Subpart iii, ch. 2, 
Section I, para. 59, and draft a 
memorandum reflecting a formal finding 
regarding the unavailability of the 
service medical records.  Notice of any 
such finding must be provided to the 
veteran in accordance with established 
procedures.

3.  Whether or not records are obtained, 
schedule the veteran for the appropriate 
examination(s) to determine the nature 
and etiology of any hypertensive, left 
knee, right hand, and left thigh 
disorders.  The veteran's complete claims 
folder must be made available to the 
examiner.  If possible, the examiner 
should provide opinion as to whether the 
veteran's diagnosed disorders are at 
least as likely as not (that is, a 
probability of 50 percent or better) 
related to his military service?  A 
complete rational for any opinion 
expressed should be included in the 
report.  If he fails to report for the 
examination, the claims folder should 
contain documentation as to the address 
the letter was sent, whether it was 
returned as nondeliverable, and the date 
that the letter was mailed.  Appellant is 
notified that failure to report for the 
examination can result in adverse 
consequences as to the current claims.  
See 38 C.F.R. § 3.655.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



